DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 2/16/2021, have been fully considered.  
Applicant first argues that Brown et al fails to disclose a triethanolamine salt of octanoic acid or “any other compound” that is an amine salt of a carboxylic acid of formula RCOOH wherein R is an unsubstituted alkyl group having 3 to 9 carbon atoms, as instantly claimed (Applicant Arguments, Page 7).  As such, Applicant concludes that the disclosure of Brown et al would dissuade “the person of ordinary skill in the art from using amine salts of a carboxylic acid of formula RCOOH wherein R is an unsubstituted alkyl group having 3 to 9 carbon atoms” (Applicant Arguments, Page 7).
Applicant is reminded that, as stated in MPEP 2145(IV):
“[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).”

Applicant next argues that “Brown discloses that the anionic detersive surfactant components are used at concentrations ranging from 5 wt% to 50 wt%, which is outside the range of ‘up to 4 wt%’ of each of the current claims” (Applicant Arguments, Page 8).
In fact, Brown et al disclose compositions “comprising from about 5% to about 50% of an anionic surfactant” (Abstract; see also Paragraph 0008).  And, as discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775 (Fed. Cir. 1985)).
Applicant next argues that, in addition to a triethanolamine salt of octanoic acid, Kadir et al disclose thousands of surfactants of which “Table 8… contains the only disclosure in which a surfactant is disclosed in the examples” wherein said “surfactant is not an anionic surfactant – it is cetrimonium chloride” (Applicant Arguments, Page 9).  
Yet, as discussed in the previous Action:  
“[a]s stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).”

Applicant next argues that “Brown relates to color loss while Kadir relates to hair straightening compositions, and a person of ordinary skill would not have considered consulding the teaching of Kadir’s hair straightener patent application to aid in making a method or composition to prevent color loss” (Applicant Arguments, Page 10).
However, it is not critical that Brown et al and Kadir et al seek to remedy the same problem for one of ordinary skill in the art to reasonably predict that   one known anionic surfactant useful in a compositions for the treatment of hair (i.e., a triethanolamine salt of a saturated and unsaturated fatty acids containing from about 8 to about 22 carbon atoms and, more specifically triethanolamine salt of octanoic acid) taught by Kadir et al could be used in place of another known anionic surfactant useful in a compositions for the treatment of hair (i.e., sodium lauryl sulfate) as taught by Brown et al with a reasonable expectation of success.  Applicant is reminded that the scope of analogous art is to be considered broadly.  See Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  Analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would have been recognized by those of ordinary skill in the art as useful for the desired purpose.  See Agrizap, Inc. v. Woodstream Corp
Applicant, however, argues that “[t]ha Kadir reference, drawn to hair straightening compositions, is clearly not in the field of… combating color loss from a dyed material” (Applicant Arguments, Page 10).  The argument is not found persuasive.  Like Brown et al, Kadir et al teach shampoo formulations which may comprise an anionic surfactant.  Moreover, Kadir et al specifically identify triethanolamine salt of octanoic acid as an anionic surfactant in the same paragraph as sodium laureth sulfate and sodium lauryl sulfate (both of which Brown et al disclose as useable anionic surfactants).  Accordingly, it is MAINTAINED that one of ordinary skill in the art would have recognized the anionic surfactants useful in the shampoo of Kadir et al could be used as an anionic surfactant in the shampoo of Brown et al.  Indeed, there is nothing to suggest in either reference (nor has Applicant provided any evidence to indicate or even asserted) that one of ordinary skill in the art would have believed that utilizing one of the anionic surfactants disclosed by Kadir et al in place of another anionic surfactant would render the shampoo of Brown et al useless for its intended purpose.
Lastly, Applicant discusses whether Kadir et al is “reasonably pertinent to the particular problem with which the applicant was concerned” (Applicant Arguments, Pages 10-12).  Applicant insists that anionic surfactants disclosed as useful in shampoo formulations that straighten hair (as taught by Kadir et al) are not reasonably pertinent to anionic surfactants in shampoo formulations that prevent color loss (as taught by Brown et al), despite significant overlap in the list of anionic surfactants.  Applicant’s overly narrow interpretation of analogous art is not found persuasive.  
For all the foregoing reasons, Applicant’s arguments are not found persuasive.  The rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13, 19-22 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al (US 2009/0049623; of record) in view of Kadir et al (WO 2014/123805; of record).
As amended, instant claim 1 is drawn to a method of combatting color loss from a dyed material (more specifically, growing human hair (claims 2-4)), said method comprising contacting the material with a composition (more specifically, a shampoo (claim 7)) comprising:
(a) 	up to 4 wt % of an amine salt of a carboxylic acid of formula RCOOH wherein R is an unsubstituted alkyl group having 3 to 9 carbon atoms (more specifically, a triethanolamine salt of octanoic acid (claims 10-13)); and 
claim 8, further comprising 1 to 30 wt % surfactant (wherein Applicant has elected sodium lauryl ether sulfate, aka sodium laureth sulfate, aka SLES).
As thus summarized, the invention reads on claims 1-4, 7-8 and 10-13.
Brown et al teach “a method for preventing color loss from oxidatively dyed hair [which is understood to entail growing human hair] comprising the steps of (a) contacting said hair with a shampoo composition, said shampoo comprising from about 5% to about 50% of an anionic surfactant” (Abstract) wherein “preferred anionic detersive surfactants for use in the shampoo compositions include… sodium lauryl sulfate, sodium laureth sulfate… and combinations thereof”, listed among dozens of other possible anionic surfactants (Paragraph 0038; see also Paragraph 0041).  Significantly, Brown et al specifically disclose shampoo compositions comprising sodium laureth sulfate (in an amount of 6.50 wt %) and sodium lauryl sulfate (in an amount of 5.50 wt %) (Paragraph 0094, Examples 3-4 and 8-10).
As such, the method of Brown et al differs from the instantly claimed method in that the shampoos of Brown et al do not comprise triethanolamine salt of octanoic acid.
Yet, as taught by Kadir et al – which similarly disclose compositions for the treatment of human hair comprising anionic surfactants – “[e]xamples of suitable anionic surfactants include… sodium… salts of laureth sulfate… sodium… lauryl sulfate… and triethanolamine salts of a saturated and unsaturated fatty acids containing from about 8 to about 22 carbon atoms” (Paragraph 0060).  And, considering that claims to a species are anticipated where the prior art teaches a genus embracing a limited number of members closely related to each other such that one of ordinary skill in the art could immediately envisage each member (see In re Schaumann, 572 F.2d 312 (CCPA 1978); see also In re Petering, 301 F.2d 676 (CCPA 1962) each member" of the genus (emphasis in original)), it is determined that the skilled artisan would have immediately envisaged selecting the triethanolamine salt of octanoic acid as the triethanolamine salt of a saturated and unsaturated fatty acid containing from about 8 to about 22 carbon atoms taught by Kadir et al.
Accordingly, it would have been prima facie obvious to substitute one known anionic surfactant useful in a compositions for the treatment of hair (i.e., sodium lauryl sulfate) as taught by Brown et al with another known anionic surfactant useful in a compositions for the treatment of hair (i.e., a triethanolamine salt of a saturated and unsaturated fatty acids containing from about 8 to about 22 carbon atoms and, more specifically triethanolamine salt of octanoic acid) taught by Kadir et al.  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Furthermore, in replacing sodium lauryl sulfate with the triethanolamine salt of octanoic acid, it would have been obvious to include the triethanolamine salt of octanoic acid in an amount of “about 5% to about 50%”.  And, as discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775 (Fed. Cir. 1985)).
Based on all of the foregoing, instant claims 1-4, 7-8 and 10-13 are rejected as prima facie obvious.
Instant claim 9 is drawn to a method of coloring hair, comprising:
(a)	contacting the hair with a coloring composition; and
(b)	contacting the hair with a composition comprising an amine salt of a carboxylic acid of formula RCOOH wherein R is an unsubstituted alkyl group having 3 to 9 carbon atoms (e.g., a triethanolamine salt of octanoic acid);
more specifically, wherein step (a) is carried out before step (b) (claim 20
As discussed above, Brown et al teach “a method for preventing color loss from oxidatively dyed hair [which is understood to entail growing human hair] comprising the steps of (a) contacting said hair with a shampoo composition, said shampoo comprising from about 5% to about 50% of an anionic surfactant” (Abstract) wherein it would have been obvious, in further view of Kadir et al, to select a triethanolamine salt of octanoic acid as the anionic surfactant.
As such, instant claims 9 and 20 are rejected as prima facie obvious.
Instant claim 19 is drawn to the method of claim 9 wherein step (b) is carried out before step (a).
As further taught by Brown et al, the shampoo may comprise “information or instructions… important to encourage customers, especially those who frequently dye their hair, to use the shampoo composition described therein” (Paragraph 0026).
As such, it would have been obvious to a person of ordinary skill in the art that the shampoo can be used by customers that frequently dye their hair in-between hair coloring treatments and, thus, wherein step (b) is carried out before step (a).
As such, instant claim 19 is also rejected as prima facie obvious.
Instant claims 21-22 and 25 are drawn to the method of claims 9 (claims 21-22) or claim 1 (claim 25) wherein said treatment provides a significant reduction in color loss after 1 to 3 washes such that the color is visibly more intense compared with hair treated by an equivalent method excluding the amine salt of a carboxylic acid of formula RCOOH wherein R is an unsubstituted alkyl group having 3 to 9 carbon atoms (claim 21), more specifically wherein the treatment provides a reduction in color loss of at least 10% after three washes compared with hair 4-10 carboxylic acid (claim 22), or wherein the method reduces color loss by at least 20% (claim 25).
Regarding claims 21-22 and 25, although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977).  In the instant case, the claimed and prior art products are substantially identical.  As such, absent evidence to the contrary, it is asserted that the prima facie obvious method taught by the prior art would necessarily provide the outcomes recited by claims 21-22.  See also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on.”
As such, absent evidence to the contrary, instant claims 21-22 and 25 are also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-4, 7-13, 19-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of EACH of copending Application Nos. 16/337,504, 16/337,540, 16/337,566 and 16/338,003. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims are drawn to hair care formulations (and methods of using said formulations for treating hair/combatting color loss) comprising a triethanolamine salt of octanoic acid for hair coloring and providing increased gloss or shine and so on.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611